  Case 19-33383-KRH                      Doc 5 Filed 07/03/19 Entered 07/04/19 00:28:21                                   Desc Imaged
                                              Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Alvin L Brown Jr.                                                 Social Security number or ITIN        xxx−xx−0417
                      First Name   Middle Name   Last Name                              EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Eastern District of Virginia
                                                                                        Date case filed for chapter 7 6/26/19
Case number:          19−33383−KRH


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                              12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read all pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                             About Debtor 1:                                        About Debtor 2:

1.     Debtor's full name                    Alvin L Brown Jr.

2.     All other names used in the
       last 8 years

3.     Address                               5401 Stokes Lane
                                             Richmond, VA 23226

4.     Debtor's attorney                     Nupa Agarwal                                           Contact phone (804) 691−2655
       Name and address                      PO Box 17275                                           Email: agarwaligotnotices@gmail.com
                                             Richmond, VA 23226

5.     Bankruptcy trustee                    Peter J. Barrett                                       Contact phone (804) 343−5237
       Name and address                      Kutak Rock LLP                                         Email: peter.barrett@kutakrock.com
                                             901 East Byrd Street, Suite 1000
                                             Richmond, VA 23219
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
  Case 19-33383-KRH                      Doc 5 Filed 07/03/19 Entered 07/04/19 00:28:21                                   Desc Imaged
                                              Certificate of Notice Page 2 of 4
Debtor Alvin L Brown Jr.                                                                                      Case number 19−33383−KRH


6. Bankruptcy clerk's office                     701 East Broad Street                                  For the Court:
                                                 Richmond, VA 23219
    Documents in this case may be                                                        Clerk of the Bankruptcy Court:
    filed at this address. You may         Hours open Monday − Friday, 9:00 AM − 4:00 PM William C. Redden
    inspect all records filed in this case ET, except on holidays.
    at this office or online at                                                          Date: July 1, 2019
    www.pacer.gov.                         Contact phone 804−916−2400
    McVCIS 24−hour case
    information:
    Toll Free 1−866−222−8029

7. Meeting of creditors                          July 29, 2019 at 12:00 PM                              Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a         Office of the U.S. Trustee, 701
    questioned under oath. In a joint case,                                                             East Broad Street − Suite 4300,
    both spouses must attend. Creditors may      later date. If so, the date will be on the court
    attend, but are not required to do so.       docket.                                                Richmond, VA 23219−1885


8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or           Filing deadline: September 27,
                                               to challenge whether certain debts are                   2019
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of
                                                   the subdivisions of 11 U.S.C. § 727(a)(2)
                                                   through (7),
                                                   or
                                                 • if you want to have a debt excepted from
                                                   dischargeunder 11 U.S.C § 523(a)(2),
                                                   (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be
                                                   denied under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                      Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property       conclusion of the meeting of
                                                 as exempt. If you believe that the law does not        creditors
                                                 authorize an exemption claimed, you may file an
                                                 objection.

10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.
                                                                                                               For more information, see page 3 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 2
  Case 19-33383-KRH                   Doc 5 Filed 07/03/19 Entered 07/04/19 00:28:21                                      Desc Imaged
                                           Certificate of Notice Page 3 of 4
Debtor Alvin L Brown Jr.                                                                                       Case number 19−33383−KRH


12. Exempt property                    The law allows debtors to keep certain property as exempt. Fully exempt property will not be
                                       sold and distributed to creditors. Debtors must file a list of property claimed as exempt. You
                                       may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe
                                       that the law does not authorize an exemption that the debtors claim, you may file an objection.
                                       The bankruptcy clerk's office must receive the objection by the deadline to object to
                                       exemptions in line 9.
13. Local Rule Dismissal               Case may be dismissed for failure to timely file lists, schedules and statements, or to attend
    Warning                            meeting of creditors. (Local Bankruptcy Rules 1007−1, 1007−3, and 2003−1.) Trustee may at
                                       the meeting give notice of intention to abandon property burdensome or of inconsequential
                                       value or intent to sell nonexempt property that has an aggregate gross value less than
                                       $2,500. Objections thereto must be filed pursuant to Local Bankruptcy Rules 6004−2 and
                                       6007−1.
14. Payment of Fees for                Exact Change Only accepted as of February 4, 2008, for payment of fees and services.
    Richmond Case and                  Payment may be made by non−debtor's check, money order, cashier's check or a 'not to
    Adversary Filing and               exceed check' made payable to Clerk, U.S. Bankruptcy Court, or any authorized non−debtor's
    Miscellaneous Requests             credit card.
Electronic bankruptcy notices are delivered faster than the U.S. Mail if you have a PC with Internet connection or a Fax machine.
For more information, go to bankruptcynotices.uscourts.gov or call, toll free: 877−837−3424. Case/docket information available
on Internet @ www.vaeb.uscourts.gov

ATTENTION DEBTORS: Receive your court notices and orders by email through the DeBN. Same−day delivery. Convenient
Access. Free. For more information and to download the request form, go to www.vaeb.uscourts.gov and select the Debtor
Electronic Bankruptcy Noticing link from the ATTENTION DEBTORS DeBN banner.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline           page 3
       Case 19-33383-KRH                Doc 5 Filed 07/03/19 Entered 07/04/19 00:28:21                              Desc Imaged
                                             Certificate of Notice Page 4 of 4
                                               United States Bankruptcy Court
                                               Eastern District of Virginia
In re:                                                                                                     Case No. 19-33383-KRH
Alvin L Brown, Jr.                                                                                         Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0422-7                  User: bullockn                     Page 1 of 1                          Date Rcvd: Jul 01, 2019
                                      Form ID: 309A                      Total Noticed: 19


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 03, 2019.
db             +Alvin L Brown, Jr.,    5401 Stokes Lane,    Richmond, VA 23226-1919
14916910       +Automated Collection Services,    PO box 301608,    Portland, OR 97294-9608
14916911       +BCC Financial Services,    PO Box 590067,    Fort Lauderdale, FL 33359-0067
14916914       +F. Anderson Wade,    204N. Hamilton Street, Suite A,    Richmond, VA 23221-2662
14916915        Fresenius Medical Care Westend,    PO 635800,    Cincinnati, OH 45263-5800
14916916        Monument Pathologists Inc.,    PO Box 91726,    Richmond, VA 23291-1726
14916917       +Partnersffcu,    400 North 8th Street,    Richmond, VA 23219-4805
14916919        Richmond Emergency Physcians,    PO Box 79013,    Baltimore, MD 21279-0013
14916920        Richmond Nephrology Associates,    671 B Hioaks Rd.,    Richmond, VA 23225-4072
14916921       +Shafer Law Firm,    2000 Riveredge Pkwy,    Suite 590,   Atlanta, GA 30328-4618
14916922        St Marys Hospital,    PO Box 409553,   Atlanta, GA 30384-9553
14916924        Vascular Surgery Associates,    417 Libby Ave.,    Richmond, VA 23226-2615

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: agarwaligotnotices@gmail.com Jul 02 2019 04:25:56       Nupa Agarwal,   PO Box 17275,
                 Richmond, VA 23226
tr             +EDI: QPJBARRETT.COM Jul 02 2019 07:58:00      Peter J. Barrett,    Kutak Rock LLP,
                 901 East Byrd Street, Suite 1000,    Richmond, VA 23219-4071
14916912       +EDI: CAPITALONE.COM Jul 02 2019 07:58:00      Capital One Na,    Attn: Bankruptcy,   Po Box 30285,
                 Salt Lake City, UT 84130-0285
14916913       +EDI: CHASE.COM Jul 02 2019 07:58:00      Chase Card Services,    Attn: Bankruptcy,   Po Box 15298,
                 Wilmington, DE 19850-5298
14916909       +EDI: IRS.COM Jul 02 2019 07:58:00      Department of Treasury-IRS,    IRS,   PO Box 7346,
                 Philadelphia, PA 19101-7346
14916918       +E-mail/Text: kbrown@raaems.org Jul 02 2019 04:28:00      Richmond Ambulance Authority,
                 PO Box 26286,   2400 Hermitage Road,    Richmond, VA 23220-1200
14916923       +EDI: STF1.COM Jul 02 2019 07:58:00      Suntrust Bank,   Attn: Bankruptcy,
                 Mail Code VA-RVW-6290 PO Box 85092,    Richmond, VA 23285-5092
                                                                                              TOTAL: 7

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
14916908           Alvin L Brown, Jr.
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 03, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 27, 2019 at the address(es) listed below:
              John P. Fitzgerald, III    USTPRegion04.RH.ECF@usdoj.gov
              Nupa Agarwal     on behalf of Debtor Alvin L Brown, Jr. agarwaligotnotices@gmail.com,
               nupaagarwal@gmail.com,debbie.nupaagarwal@gmail.com
              Peter J. Barrett    peter.barrett@kutakrock.com,
               charisse.matthews@kutakrock.com;pbarrett@ecf.axosfs.com
                                                                                             TOTAL: 3
